Name: Council Implementing Regulation (EU) NoÃ 465/2013 of 16Ã May 2013 amending Regulation (EC) NoÃ 192/2007 imposing a definitive anti-dumping duty on imports of certain polyethylene terephthalate originating in India, Indonesia, Malaysia, the Republic of Korea, Thailand and Taiwan
 Type: Implementing Regulation
 Subject Matter: chemistry;  Asia and Oceania;  trade;  international trade;  competition
 Date Published: nan

 22.5.2013 EN Official Journal of the European Union L 135/1 COUNCIL IMPLEMENTING REGULATION (EU) No 465/2013 of 16 May 2013 amending Regulation (EC) No 192/2007 imposing a definitive anti-dumping duty on imports of certain polyethylene terephthalate originating in India, Indonesia, Malaysia, the Republic of Korea, Thailand and Taiwan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1), and in particular Articles 8 and 9 thereof, Having regard to the proposal submitted by the European Commission after consulting the Advisory Committee, Whereas: A. PREVIOUS PROCEDURE (1) The Council, by Regulation (EC) No 192/2007 (2), imposed a definitive anti-dumping duty on imports of certain polyethylene terephtalate originating in India, Indonesia, Malaysia, the Republic of Korea, Thailand and Taiwan following an expiry review and a partial interim review. The measures were originally imposed in August 2000 (3). The measures are currently subject to another expiry review (4). (2) The Commission, by Decision 2000/745/EC (5), accepted a price undertaking, inter alia, from the Indonesian company P.T. Polypet Karyapersada (Polypet). Following the findings and conclusions relating to a new exporter review (6), the Commission, by Decision 2002/232/EC (7), accepted an undertaking from the Indian company Futura Polymers Ltd, which subsequently was renamed Futura Polyesters Ltd (Futura) (8). B. WITHDRAWAL OF UNDERTAKINGS AND AMENDMENT OF REGULATION (EC) No 192/2007 (3) The Commission, by Decision 2013/223/EU (9), withdrew the acceptance of the undertakings in relation to the companies Polypet and Futura. Therefore, Regulation (EC) No 192/2007 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The table in Article 2(3) of Regulation (EC) No 192/2007 is replaced by the following table: Country Companies TARIC additional code India Reliance Industries Ltd A181 India Pearl Engineering Polymers Ltd A182 India Dhunseri Petrochem & Tea Ltd A585 Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2013. For the Council The President R. QUINN (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 59, 27.2.2007, p. 1. (3) OJ L 199, 5.8.2000, p. 48. (4) OJ C 55, 24.2.2012, p. 4. (5) OJ L 301, 30.11.2000, p. 88. (6) OJ L 78, 21.3.2002, p. 4. (7) OJ L 78, 21.3.2002, p. 12. (8) OJ C 116, 16.5.2003, p. 2. (9) See page 19 of this Official Journal.